Dean, J.
It is stipulated by the parties that this case involves substantially the same state of facts and the same propositions of law that are involved in State v. Badherg, ante, p. 816. It is agreed by the parties that the decision in that case shall control in the present case. It follows that the district court, having sustained the demurrer in the present case, erred in so doing. The opinion in this case under the provisions of section 9185, Rev. St. 1913, only determines the law of the case. The exceptions of the county attorney are sustained.
Exceptions sustained.